Citation Nr: 1131472	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for right shoulder arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1955 to June 1959.  He additionally had service with the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and April 2008 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The March 2005 decision denied service connection for vertigo, while the April 2008 decision denied an increased evaluation for a right shoulder disability.  The March 2005 decision also addressed the evaluation issue, but the Veteran abandoned his appeal with regard to that issue and then filed a new claim for increase at a later date.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2009, and before the undersigned Veterans Law Judge via videoconference from the RO in October 2010.  

The Board issued a decision in December 2010 remanding the matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board additionally denied entitlement to an increased evaluation for bilateral hearing loss; that decision is final, and no further question remains before the Board with respect to that issue.

The issue of service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Range of motion of the left shoulder is functionally limited to less than 25 degrees of the side by pain and weakness; there is no ankylosis or loss of the humeral head.


CONCLUSION OF LAW

The criteria for an increased 40 percent evaluation, but no higher, for right shoulder arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A December 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran specifically waived any objection to the timing or content of the notice at his October 2010 Board hearing.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in January 2008, January 2010, and December 2010.  38 C.F.R. § 3.159(c) (4).  As is discussed in further detail below, the most recent examinations are not adequate, but adjudication may proceed without prejudice to the Veteran.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right shoulder disability is evaluated under Diagnostic Code 5201, for limitation of motion of the arm.  The Veteran is right handed, and so his evaluation reflects impairment of the dominant, or major, limb.  The current 30 percent evaluation is assigned for limitation of motion to midway between the side and shoulder level.  A higher, 40 percent evaluation is available for limitation of motion to 25 degrees or less from the side.  38 C.F.R. § 4.71a, Code 5201.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Higher evaluations are available for ankylosis of the shoulder joint in various positions.  38 C.F.R. § 4.71a, Code 5200.  These evaluations are not available here, as all examiners document the continued mobility, albeit limited, of the shoulder joint.  Higher evaluations for the shoulder are also assignable where there is a loss of the humeral head, causing a "flail joint."  Such is not documented here, and hence the provisions of 38 C.F.R. § 4.71a, Code 5202 are not for application.

At the January 2008 VA contract examination, the Veteran reported that his right shoulder was weak, with limited motion and a lack of endurance.  He complained of constant, severe pain, which was exacerbated by activity.  Physical examination showed tenderness.  Flexion was limited by pain to 70 degrees, as was abduction.  External rotation and internal rotation were each to 60 degrees with pain.  Repetitive movement caused additional pain, fatigue, weakness, and lack of endurance; however, there was no additional functional impact.

In January 2010, a VA examination was conducted.  The Veteran complained of increasing pain and decreased motion in his right shoulder.  At times pain in the shoulder would wake him, and he needed assistance dressing.  He stated that he had to keep his wallet in a left back pocket because he could not reach into the right pocket.  He reported that almost any motion of the right shoulder aggravated it.  On examination, external rotation was "very weak."  Internal rotation was good, consistent with a rotator cuff tear.  There is tenderness in the acromioclavicular joint and the bicipital groove.  Impingement sign was positive, and crepitus was positive.  The examiner stated that there was "very minimal active motion secondary to pain."  Passive range of motion was to 80 degrees extension and 60 degrees in abduction, internal rotation, and external rotation.  The examiner commented on pain at the end points of motion, as well as weakness.  An x-ray showed the bones of the joint to be intact and well-aligned.

The Board determined that the January 2010 examination was not adequate; the examiner failed to provide measured ranges of motion for active movement.  There was no indication of the extent, if any, of additional functional impairment due to the DeLuca factors.  Further, the Veteran alleged worsening of his condition.

A new examination was provided in December 2010.  The Veteran complained of pain and loss of range of motion of the right shoulder.  He reported the disability interfered with sleep and daily activities such as dressing.  He is reliant on his left arm.  On examination, there was no tenderness or swelling.  Active and passive ranges of motion were to 60 degrees in flexion, abduction, internal rotation, and external rotation.  Repetitive motion caused pain and weakness, but the examiner did not comment on additional functional impairment due to such.  Crepitation with movement was noted.

The most recent examination, scheduled to correct a deficiency in the prior examination, is itself inadequate.  The examiner failed to address the impact of the noted DeLuca factors on the function of the right shoulder.  While further remand to obtain yet another examination would be permissible in this situation, such would be a waste of resources.

The Veteran has described his functional capacity on repeated VA examinations.  Though not a doctor, the Veteran is competent to describe the signs and symptoms of his disability as experienced through his five senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His descriptions correspond to a range of motion of less than 25 degrees from the side.  The Veteran is unable to move his right arm to the rear to use a back pocket.  He has difficulty dressing, and reports that almost any movement exacerbates his pain.  All examiners note the presence of pain, weakness, and lack of endurance with repetitive motion.  Although they fail to adequately describe the functional impact of such factors, at least one examiner notes "very minimal" active motion due to pain.  Resolving all reasonable doubt in favor if the Veteran, the overall disability picture most closely resembles the criteria for assignment of a 40 percent evaluation under 38 C.F.R. § 4.71a, Code 5201; the highest rating possible for limitation of motion, absent ankylosis.

The inadequacies of the examinations do not prevent consideration of the potential applicability of Code 5200 or 5202.  Motion remains possible in the joint, and hence there is no ankylosis.  Ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  X-rays of the joint, independent of any function testing, document that the humeral head is intact.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the right shoulder disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his right shoulder, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Accordingly, an increased 40 percent evaluation for right shoulder arthritis is warranted; the preponderance of the evidence is against the assignment of a higher rating; and there is no doubt to be resolved.


ORDER

An increased 40 percent evaluation, but no higher, for right shoulder arthritis is granted.


REMAND

In December 2010, the Board remanded the matter of service connection for vertigo, claimed as secondary to service connected bilateral hearing loss.  Two examinations, dated in May and December 2009, were deemed inadequate for rating purposes.  The May 2009 examiner appeared to have based his opinion on an inaccurate factual basis, while the December 2009 examiner failed to provide any rationale for his expressed opinion.

An additional examination was therefore provided.  Unfortunately, the examiner failed to address any of the Board's concerns with the prior examinations.  The new December 2010 examination report repeats and compounds the prior errors.

First, the examiner made a finding that the service connected bilateral hearing loss and tinnitus were not service connected.   Wrong.  The RO granted service connection for both.  Although the RO later considered severing service connection, ultimately, such was not done.  Service connection is in effect, and the examiner is bound by the legal determination that service connection is warranted.  That is the fact which must be considered; as the examiner considered an incorrect fact pattern, his opinion is suspect, inadequate, and of no probative value.

Further, the examiner also failed to provide any rationale for his stated opinion, as was specifically required by the Board's December 2010 remand directives.  He made a bare conclusory statement devoid of reasoning.  It is not possible to tell whether the examiner concluded that hearing loss, in general, does not cause vertigo; or that hearing loss in this case, because it should not have been service connected, did not cause vertigo.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required for compliance with the Board's remand orders.  A full and complete rationale based on the actual facts of the case is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ear disease examination.  The claims folder must be reviewed in connection with the examination.  The examiner must opine as to whether it is at least as likely as not that the currently diagnosed vertigo is related to the service connected hearing loss and tinnitus disabilities.

While the veteran was not exposed to acoustic trauma from explosions, and did not sustain a head injury, the examiner is to accept as fact that the Veteran experienced acoustic trauma as result of his service on the flight line.  While age may play a role in current hearing loss, in-service noise exposure's role is not separable and will be acknowledged by the examiner.  The service connection of hearing loss and tinnitus is not at issue.

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


